Citation Nr: 0838074	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-23 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to December 
1974 and from September 1978 to January 1979.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

In November 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing has been associated with the 
claims file.  

In December 2007, this case was remanded for additional 
development.  Substantial compliance with the remand 
instructions having been completed the case has been returned 
to the Board.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  The veteran does not have PTSD based upon a verified in-
service stressor.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in February 2005 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  A PTSD questionnaire was sent to the veteran with 
this letter.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
February 2005 notification letter did not address either the 
rating criteria or effective date provisions that are 
pertinent to the veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Furthermore, the veteran was given 
proper notice as to degrees of disability and effective dates 
in a March 2006 letter, issued the same month the Court made 
its decision in Dingess/Hartman.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record statements from the 
veteran, his wife, mother, sister and step father, newspaper 
articles, hearing transcripts, private medical records, 
Social Security Administration records, VA treatment records, 
service personnel records, and service treatment records.  
There is no indication that any other treatment records exist 
that should be requested, or that any pertinent evidence has 
not been received.  

A VA examination was not provided in connection with this 
claim.  However, as the in-service stressors claimed by the 
veteran have not been verified, a VA examination is 
unnecessary at this time.  See 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4) (evidence establishing that the 
veteran suffered an event, injury or disease in service or 
had certain manifestations during presumptive period needed 
for medical examination or opinion to be necessary).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess/Hartman, 19 Vet. App. 473.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman, 19 Vet. App. 473; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

The veteran asserts that he has PTSD as a result of his 
service in the United States Marine Corps.  The veteran has 
reported two types of events that he contends resulted in his 
PTSD, both of which he reports occurred during his initial 
term of service.  First, he contends that he was ordered to 
harm fellow Marines.  He states that he was told to 
"physically convince" Marines to lay off exercising their 
subordinate Marines.  He reports using violent methods such 
as shooting Marines in the leg or physically assaulting them.  
Second, he contends essentially that during his service he 
was tasked with assassinating military figures and officials 
throughout Asia.  One example given in a March 2005 stressor 
letter was shooting a North Vietnamese General in the head 
with a rifle.  At his personal hearing the veteran relayed 
that this assassination took place in Cambodia.  At a January 
2005 VA psychology consultation, the veteran stated that he 
was assigned as a sniper in Vietnam.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  If the veteran engaged in 
combat with the enemy and his alleged stressor is combat-
related, then his lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence, and no 
further development or corroborative evidence is required - 
provided that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with circumstances, 
conditions or hardships of service."  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, the alleged 
stressor is not combat related, then the claimant's lay 
statements, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Instead, the record must 
contain evidence that corroborates the statements.  See 
Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); see also Zarycki, 6 Vet. 
App. at 98, Doran v. Brown, 6 Vet. App. 283, 289-90 (1994).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

After a careful review of the evidence the Board finds that 
the preponderance of such evidence is against a finding that 
the veteran has PTSD as a result of his service.  Post-
traumatic stress disorder was diagnosed by a VA psychologist 
after a January 2005 VA psychology consultation.  At the 
consultation the veteran reported serving as a sniper in 
Vietnam.  The PTSD diagnosis appears to be based on this 
stressor.  The next month, a VA advanced nurse practitioner 
also entered a diagnosis of PTSD.  This appears to be based 
on the veteran's report of shooting people in the legs to 
disable them and beating people up to discourage them from 
making their soldiers exercise.  While diagnoses of PTSD have 
been entered, the stressors alleged by the veteran, including 
those upon which the diagnoses appear based upon, are not 
verified.  

The veteran's service personnel record does not show the 
receipt of any awards indicating combat service or any other 
evidence sufficient to establish that the veteran engaged in 
combat.  Thus, the veteran's lay statements are not 
sufficient standing alone to establish the occurrence of the 
alleged stressors and must be corroborated.  See Dizoglio, 
9 Vet. App. at 166; Cohen, 10 Vet. App. at 147.  

The veteran and his wife have submitted statements to support 
his contentions.  The veteran's statements provide 
information about his alleged stressors, the basics of which 
are noted above.  The veteran's wife's statements relay 
things she has been told by the veteran as well as her 
observations of the veteran since she met him around 1983.  
Her statements do not corroborate the veteran's alleged 
stressors as she did not know the veteran at the time they 
were reported to have happened.  

The veteran's sister, mother, and step father have also 
submitted statements.  They note a change in the veteran's 
behavior during his service and after his discharge.  A 
change in behavior can be indicative of any number of 
problems and is simply too general of an observation to 
corroborate that the veteran took part in military-sanctioned 
assassinations or acts of physical coercion against Marines 
who demanded that their Marines participate in physical 
training.

The veteran's service personnel records show that he worked 
in communications during service.  No service in the Republic 
of Vietnam is shown nor is any assignment as a sniper.  There 
is no evidence in the veteran's service personnel record to 
support a finding that he was ordered to assault fellow 
Marines or that he assassinated people during his service.  
Simply put, his service personnel records do not provide any 
corroboration of his claimed stressors.  Further, no 
contemporaneous evidence to support the veteran's alleged 
stressors has been presented.

The Board notes that the stressors discussed above reportedly 
happened during the veteran's first period of service.  
Regarding the veteran's second period of service, it appears 
that some service treatment records may be unavailable.  
Essentially, documentation shows that the veteran was 
discharged from service after less than five months because 
of a diagnosed character and behavior disorder of inadequate 
personality.  The veteran asserts that after an unauthorized 
absence he was put on "house arrest" and was under the care 
of a Navy psychiatrist for a number of weeks.  No psychiatric 
records during the veteran's second period of service have 
been obtained, although reasonable efforts have been made to 
obtain these records.  In any event, no stressor resulting in 
PTSD has been alleged during the veteran's second period of 
service and no diagnosis of PTSD is shown during that time.   

For all the reasons stated above, the Board finds that the 
veteran's reported stressors are not verified.  As such, the 
veteran's claim for service connection for PTSD fails on the 
basis that all of the elements required for such a showing 
under 38 C.F.R. § 3.304(f) have not been met.  Thus, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


